Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Elk March 8th 1781
                  
                  Your letter of the 1st Inst. did Not Come to Hand Untill Last Evening, and I Hasten to Answer to His Contents, tho’ I will in a few Hours Be Better able to inform you of My Movements.
                  From what I Hear of the difficulties to Convoy us down the Bay, I very much Aprehend the Winds will not permit any frigate to Come up.  Comte de Rochambeau thinks His troops Equal to the Business, and wishes that they alone may display their zeal, and shed their Blood for an expedition which All America Has so Much at Heart—The Measures He is taking May Be influenced By laudable Motives, But I suspect they are not entirely free from selfish Considerations.
                  God grant this may not Be productive of Bad consequences—Baron de Viomenil will also want to do Every thing Alone—As to the french troops their zeal is Laudable, and I wish their chief would Reserve it for the time when we may Cooperate with an assurance of Succes.
                  I Heartly feel, my dear General, for the Honor of our Arms, and think it would Be derogatory to it, Had not this detachement some share in the enterprize—This Consideration induces me to Embark Immediately, and our soldiers will gladly put up with the Inconviences that Attend the Scarcity of vessels—We will Have those Armed ones (tho’ the largest Has only Twelve guns) and with this Every Body assures that we May go without any danger to Annapolis.
                  For My part I am not yet determined what to do–But if I see no danger for our Small fleet to go to Annapolis, and if Can Get Commodore Nicholson to take the Command of it, Perhaps shall I proceed in a Small Boat to Hampton where My presence Can alone Be able to procure a frigat and where I will try to Cool the impetuosity or Correct the political Mistakes of Both Barons.
                  Whatever determination I take, Great deal Must Be personally Risked–But I Hope to Manage things so as to Commit no imprudence with the excellent detachement whose glory is as dear and whose Safety is much dearer to me than My own.
                  I Have wrote to General Greene, and will write to the governors either to Get intelligences or to prepare means to operate, But (General Greene excepted) I do not give them any Hint of our intentions farther than the Expedition Against Porsmouth.
                  When a Man Has delicate games to play, and when Chance May influence so much His Succes or Miscarriage, He Must submit to General Blame in Case of Misfortune—But Your Esteem, My dear general, and Your affection will not depend upon events.  With the Highest Respect and Most tender friendship I Have the Honor to Be My dear General Your Most obedient Humble servant
                  
                     Lafayette
                  
               